The finding of neglect was supported by a preponderance of the evidence. Under the circumstances presented, the court properly found that the child’s physical, mental or emotional condition was in imminent danger of becoming impaired (see Family Ct Act § 1012 [f] [i]; see also Matter of Kayla W., 47 AD3d 571, 572 [2008]). Respondent’s appeal from the dispositional order is dismissed, since its placement terms have expired (see Matter of Pedro C. [Josephine B.], 1 AD3d 267 [2003]). Concur — Mazzarelli, J.E, Andrias, Saxe, Freedman and Román, JJ.